UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1259



BETTINA M. SCOTT,

                                                Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-2230-S)


Submitted:   August 7, 2000                 Decided:   October 17, 2000


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


David H. Shapiro, Diane Duhig, SWICK & SHAPIRO, P.C., Washington,
D.C., for Appellant. Lynne A. Battaglia, United States Attorney,
James M. Webster, III, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bettina M. Scott appeals from the entry of summary judgment in

favor of the Defendant in this employment discrimination action

against the Substance Abuse and Mental Health Services Adminis-

tration (“SAMHSA”). We have reviewed the record and the district’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Scott v. Shalala, No. CA-

99-2230-S (D. Md. Dec. 21, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2